Citation Nr: 0415930	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  96-27 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected left shoulder (minor) condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1951 to November 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 RO decision that granted an 
initial 10 percent rating for the service-connected PTSD.  
That decision also continued a 20 percent disability rating 
for the veteran's left humerus condition.  The veteran 
immediately appealed the RO's January 1996 decision, 
perfecting his appeal in August 1996.  

In a November 2001 the RO granted an increased rating of 30 
percent for the service-connected PTSD, effective as of the 
date of his initial claim on January 11, 1995.  

The Board notes that the veteran's claims for increase are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



REMAND

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not received this notice with respect to his increased 
rating claims.  

In this case, the veteran has appealed the rating decision 
that granted service connection and assigned an initial 10 
rating for PTSD, under 38 C.F.R. § 4.130, Diagnostic Codes 
9411, effective on January 11, 1995, the date of receipt of 
the initial claim for service connection.  

The veteran immediately appealed the RO's initial grant of 
service connection his PTSD disability and contended that his 
service-connected disability warrants a higher evaluation.  

Accordingly, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that in November 1996, VA regulations were 
amended to adopt the fourth addition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 
4.130 (1997). An earlier version of that text, DSM-III (3rd 
ed. 1980), was in use by VA at the time the veteran filed his 
claim in 1995.  38 C.F.R. § 4.125 (1996).

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the Court 
noted that a significant change from DSM-III to DSM-IV was 
that the diagnostic criteria for a PTSD stressor (that is, 
the requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response)." Cohen, at 141.  
Subsequently, the Court noted that, "under Cohen, the 
appellant was 'entitled to receive the benefit of the most 
favorable version' of the DSM."  Helfer v. West, 11 Vet. App. 
178, 179 (1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).  

The veteran was informed of this change in pertinent 
regulations in the RO's November 2001 SSOC.  When the law 
controlling an issue changes after a claim has been filed or 
reopened but before the administrative or judicial review 
process has concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000). 

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

As such, the RO must address the veteran's claims for 
increase, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations for PTSD.  

Although the veteran has been provided a VA examination in 
October 2001 to evaluate the severity of his service-
connected PTSD disability, further examination is indicated 
in order to assess the veteran's current disability level.  

Further, the veteran has complained of increased severity of 
his PTSD symptoms.  A VA examination is warranted to provide 
a more complete disability picture.  

With respect to the veteran's claim for an increased rating 
for his service-connected left shoulder condition, the Board 
finds that further development is necessary in order to 
fairly decide his claim.  

In this case, the veteran has appealed the rating decision 
that continued a 20 percent for the service-connected 
residuals of the fracture of the left humerus, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5201, effective from 
January 29, 1992, the date of receipt of the veteran's 
increased rating claim.  

In recent VA outpatient treatment records, the veteran has 
complained of increasing pain in the left shoulder.  Also, 
there is objective evidence of increased limitation of motion 
in the left shoulder.  As such, a VA examination is warranted 
to provide a more complete disability picture.  
Further, given the veteran's contentions that his left 
shoulder condition has worsened, he is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter pertaining to 
his claim in accordance with the 
requirements of that act and applicable 
court decisions.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied and send the 
veteran a letter detailing the provisions 
of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  The 
RO should provide the veteran with a VCAA 
notice letter pertaining to his increased 
rating claims for a left shoulder and 
PTSD disabilities in accordance with the 
requirements of that act and applicable 
court decisions.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected PTSD.  The examiner 
should review the claims folder prior to 
completing the examination report, and 
should note such review in the examination 
report.  The examiner should comment on 
the impact of PTSD on the veteran's social 
and occupational functioning, and report a 
global assessment of function score 
attributable, if possible, solely to PTSD.  
The examiner should be asked to express an 
opinion as to the degree of disability 
resulting from PTSD as evidenced by the 
record.  All indicated testing should be 
done in this regard.  

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected left shoulder 
disability.  Send the claims folder to the 
examiner for review.  The examination 
report should reflect that such a review 
was conducted.  All necessary tests and 
studies, including X-rays should be 
performed and all findings reported in 
detail.  In particular, the examiner is 
requested to comment on the severity of 
veteran's service-connected left shoulder 
disorder.  The examination report should 
include active and passive ranges of 
motion of the joints, as expressed in 
degrees.  Any further limitation of motion 
due to pain should be reported.  The 
examiner should ascertain whether the 
disorder results in weakened movement, 
excess fatigability, or incoordination; if 
so, and if feasible, these determinations 
should be expressed in terms of the degree 
of additional range of motion lost due to 
such factors.  The examiner should also 
address the degree and nature of any 
functional loss related to the veteran's 
left shoulder disability.  

4.  After completion of the development 
requested hereinabove, the RO should 
undertake to review the veteran's claim 
for increase in light of the applicable 
rating criteria.  If any benefit on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations, including regulations 
implementing the old and amended rating 
criteria for PTSD and disabilities.  They 
should be given a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



